FILED
                             NOT FOR PUBLICATION                            MAR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHEIKH MOHAMMAD MAHMUD,                          No. 12-70157

               Petitioner,                       Agency No. A077-294-479

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Sheikh Mohammad Mahmud, a native and citizen of Bangladesh, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision finding him removable. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law and for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Haile v. Holder, 658 F.3d 1122, 1125 (9th

Cir. 2011). We deny the petition for review.

      The agency correctly admitted into the record Mahmud’s former U.S. citizen

spouse’s testimony and prior sworn statements that their marriage was fraudulent

and that she married Mamud in exchange for money, and an immigration agent’s

testimony regarding her prior statements. See id. at 1128 (“The sole test for

admission of evidence [in immigration proceedings] is whether the evidence is

probative and its admission is fundamentally fair.” (citation omitted)). The record

belies Mahmud’s contention that his ex-wife’s statements were not given

voluntarily, where she voluntarily testified at his hearing in support of her prior

statements.

      Substantial evidence supports the agency’s determination that Mahmud is

removable under 8 U.S.C. § 1227(a)(1)(A) for being inadmissible under 8 U.S.C.

§ 1182(a)(6)(C)(i) at the time of his admission to the United States due to his

having procured his admission through a fraudulent marriage, where the

government presented clear and convincing evidence that Mahmud did not intend

to establish a life with his ex-wife at the inception of their marriage. See Nakamoto

v. Ashcroft, 363 F.3d 874, 882 (9th Cir. 2004) (“In deciding whether [a petitioner]

entered into her marriage for the purpose of procuring her admission as an


                                           2                                      12-70157
immigrant to the United States, the focus of our inquiry is whether [the petitioner]

and [her spouse] intended to establish a life together at the time they were

married.”).

      PETITION FOR REVIEW DENIED.




                                          3                                    12-70157